[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] October 11, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semiannual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Fidelity Advisor SeriesVII September 26, 2011 Prudential Investment Portfolios 5 September 23, 2011 Prudential Jennison 20/20 Focus Fund September 23, 2011 Wells Fargo Funds Trust September 29, 2011 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
